DETAILED ACTION
This communication is a FINAL office action on the merits. Claims 1, 5-17 and 20, as filed are currently pending and have been considered below.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5-15, 17 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ohkawa et al. (US 4,927,287).
Regarding claim 1, Ohkawa et al. discloses an apparatus comprising:
a head (circular top end of 7), and
a pin (body extending from circular top end of 7 as shown in Fig. 8), which extends in a longitudinal direction from the head,
the pin having two anchor elements (11) which extend radially from the pin, and at least one anchor element has a structure oriented substantially in the direction of the head (Fig. 8 as shown), wherein the structure tapers in a direction radially away from the pin (Fig. 3 is annotated below to show radial tapering) and the structure has a shape tapering in the direction of the head, wherein the tapering shape (Fig. 3 is annotated again as shown below to show tapering towards the head to form a point wherein the two lines follow the two sides forming the point) has a point formed by at least two side surfaces, making an angle with the longitudinal direction of the pin.

    PNG
    media_image1.png
    513
    496
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    440
    439
    media_image2.png
    Greyscale



Regarding claim 6, Ohkawa et al. further discloses wherein the pin tapers at the end away from the head (Fig. 10 shows wherein there is a tapered beveled end to the pin).

Regarding claim 7, Ohkawa et al. further discloses wherein the device is formed from a plastic (Column 5, line 4).

Regarding claim 8, Ohkawa et al. further discloses a bushing (1) having an inner contour adapted to the outer circumference (Fig. 9 as shown) of the device and having a bearing element for the anchor element (underside of 2 can serve as a bearing element).

Regarding claim 9, Ohkawa et al. further discloses wherein the device comprises one or more orienting elements (17) and the bushing comprises one or more orienting elements (6), wherein the orienting element and the further orienting element are adapted to interact with each 

Regarding claim 10, Ohkawa et al. further discloses wherein the device has one or more ribs selected from the group consisting of at least one longitudinal rib (13) and at least one transverse rib (8), which interact with the inner contour of the bushing for a centering of the device in relation to the bushing.

Regarding claim 11, Ohkawa et al. further discloses wherein the bushing comprises a cover (2) to cover the opening and to pretension the bushing in the longitudinal direction fo the bushing.

Regarding claim 12, Ohkawa et al. further discloses wherein the bushing has a depth end stop (upward face of 18) to limit the depth of insertion of the bushing in the opening.

Regarding claim 13, Ohkawa et al. further discloses wherein the bushing has radially extending ribs (13) to center the bushing in the opening.

Regarding claim 14, Ohkawa et al. further discloses wherien the bushing is formed from a plastic (Column 5, line 4).



Regarding claim 17, Ohkawa et al. further discloses wherein the device comprises a cover (2), situated centrally to the pin, the cover supporting the device on the support part.

Regarding claim 20, Ohkawa et al. further discloses wherein the device has one or more ribs selected from the group consisting of at least one longitudinal rib (13) and at least one transverse rib (8), which interact with the inner contour of the bushing for centering the device with respect to the inner contour of the bushing, and the one or more ribs thereby define play between the device and the bushing.

Response to Arguments
Applicant's arguments filed 22 October 2021 have been fully considered but they are not persuasive. To address Applicant’s concerns regarding the manner in which Ohkawa tapers in the radial and head direction, two annotated figures have been shown provided. Applicant appears to have centered arguments with regard to the surface 11a. However, as shown above 11a tapers upwards with the opposed inner surface to form narrow to the point as shown.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL S LEE whose telephone number is (571)270-5735. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 



/M.S.L/Examiner, Art Unit 3677                                                                                                                                                                                                        

/Robert Sandy/Primary Examiner, Art Unit 3677